     Case 8:19-cv-02334-JVS-KES Document 15-1 Filed 03/06/20 Page 1 of 1 Page ID #:66



1

2
                                             EXHIBIT A
3                                    JUDGE JAMES V. SELNA
                            PRESUMPTIVE SCHEDULE OF PRETRIAL DATES
4
                                                                 Plaintiff’s
5                                                         Weeks Request
      Matter                                 Time         before (Insert     Defendant’s Court
6                                                          trial specific    Request     Order
                                                                 date)
7                                             8:30 a.m.
      Trial date (jury) (court)              (Tuesdays)           3/2/2021      Same
      Estimated length: 4 days
8
      [Court trial:] File Findings of Fact
9     and Conclusions of Law and                            -1   2/23/2021      Same
      Summaries of Direct Testimony
10    Final Pretrial Conference; Hearing
      on Motions in Limine; File Agreed
11    Upon Set of Jury Instructions and
      Verdict Forms and Joint Statement      11:00 a.m.     -2   2/15/2021      Same
      re Disputed Instructions and Verdict   (Mondays)
12    Forms; File Proposed Voir Dire Qs
      and Agreed-to State of Case
13
      Lodge Pretrial Conf. Order;
      File Memo of Contentions of Fact                            2/9/2021      Same
14    and Law; Exhibit List; Witness List;                  -3
      Status Report re Settlement
15    Last day for hand—serving Motions
                                                            -6   1/19/2021      Same
      in Limine
16                                            1:30 p.m.
      Last day for hearing motions           (Mondays)      -7   1/11/2021      Same
17
      Last day for hand—serving motions
18    and filing (other than Motions in                    -11   12/15/2020     Same
      Limine)
19                                                               11/17/2020     Same
      Non-expert Discovery cut-off                         -15
20
21         ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING CONFERENCE
22
      L.R. 16-14 Settlement Choice: (1) CT/USMJ (2) Court Mediation Panel        (3) Private ADR
23

24      Expert discovery cut-off
        Rebuttal Expert Witness Disclosure
25      Opening Expert Witness Disclosure
        [See F.R.Civ.P. 26(a)(2)]
26
        Last day to conduct Settlement                           10/1/2020 Same
        Conference
27
        Last day to amend pleadings or add                       5/1/2020     Same
28      parties

                                                 EXHIBIT A
